Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 1 of 43

Exhibit 7
oN ROY Aare k= t=] /\ =e ke be)
WleynlealUrescro SP MU le)nl-LUUB (oN Uh m| Ihe l-)e)N blo Wp)

LUT oLUL-M C= mem i-mtops molUipd4lere)mlal (eyte>s mew LUCE hon me Coys

ee
ma MP oe kT Le a

0 il

 
14d 713HSuaMOdo

ELH Document 44-7 Filed 09/07/21 Page 3 of 43

Case 1:21-cv-00309

Auewem
pue soueusquiew ‘Tdg
‘Buljnsuod se yons
‘SQDIAJBS UO!E|/E}SU!
-ysod sapnjpu! 3ziIns
BIIAIBS JJBYUSIOMOd

 

Ul paySaAu! SEY pue JJeYSIBMOd OU! 3! Papueigal

sa|dUaldiye
jeuonesedo jo Aewe ue
Buipinoid Aq AyAijonpoid
940}S-U! BAO!
34617 03 4903s / 34617
0} HII J[PYSABMOd

ai a ADSTS Te

whe

bbbdl.

 

UIbbbet

Aqubequi wes6-o
-uejd pue Adeunsoe Buloud
%OOT 24NSUS STYS “SwWI}
jeas ul A6ayzeu3s Budd
quawajduu! 0} siajieza4
a[qeus sjeqe7 jee
UeUIS JJOUSIBMOd

 

90U96}||23U!
ssauisnq pue soAjeue
@[AYS BDJALULUOD-9
0} ssad0e syunpejynuew
B SJa|IeJe1 SMO||e
Wi0jje]d soAjeuy
23eq J/9YS19MOd

 

PIUCoy pT (OSM LEE uCey COMA] LY LyiVe)

aseyoind
JO Julod au} ye suaddoys
UUM UO}ed!UNWIWWOD
paziwojsnd ‘a|qixey
S3|GeUd UOI}NIOS sIGowW
J/2USABMOd

Aajuels uebiol

woe 4Oj B}2P SOO
pedweys aw Jueyodu!
aplAOid pue sw}
J€d1 Ul SN}E4S JJBYS-UO 0}
quawebeuew auojs paye
@1I2MYOS pue Siosuas

JIPYUS SOO J/94S1aM0d

 

 

JOJSAAU! Hul|jO4JUOD S$} Se SaII|IGeded sajes pue ABojouyse} s}
‘Auedwoz ay} pauinboe ‘Auedwos ABojouyse} pue Bunsayiew pjay-AjezeAlid e ‘Hurjayxse,] sseduios e

SOd1ABP +00 JO aseq payjeysu! JUauND e YM SHq>D pue
sJaji2}a4 JO) TOY [NjJbulueaw OU! ayejSue.} ey} SJUaWWaAOJdW! |eUOeJado HuIpIAOJd Ul BANO@YJa UBAOId BAeY AJEMYOS PUL WASAS JJEUSIAMOd SUL °

uonediunwwod Aem

Z JueySUOD pue aw

-dn snonunuos yim UOeWOzNe [1e}e4 SAIDAYJa-SOd “JUaIDIYJe Se|qeua Jey} aUogyDeq AJaAI|ap eJep pue Jamod e UO YING SI WUOeId yjaysuaMod dU «

SadIAJaS pue SdIVAjeue eyep ‘aIeMYOS paeseq-pnoj ‘asiwiaid-jyo pue ‘SadIAap pue ainjonsysesjul asiuasd-uo JO xi e se sAojdap japow ay —

IVIVCY Vem leet yuveye|

saluedwoo spoob pebey ded
Jauinsuod pue siayieyes Aq paces sabuayjey> Bulobuo uedyiubis ssauppe 0} poubisap suonesijdde payejas pue sadiAap JO WONe|d e SI JJayYSIaMOd e

 

TEBE oLUTy {Tere bial Coyst>s Bee Leer

 
414d 13HSusamModo

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 4 of 43

Aajueys uebio|

4413HSYSaMOcd0

40ZOZ Ul %0S~ 0} Bulsid 3/T0Z Ul %Sb~ JO ulBeW SSOID «

WSbT~ JO YOWD Bnusros 40COT - ALTO? —
yymoi6 anuanas Huds e

JOZOZ Ul %GZ~ienuanss Hulundas Jo UoMOdosd UBIH

peysijqeyse Apeasje ssaa0e ayIns-D pue uleyo Ajddns
‘SIQULIEd JJPYSIOMOd YYM Ajpides ajeos 0} YING Ssoulsng

a

diyssapea AAojouyss}, pua}Xxe 0} Gx UI! JSEAU! 0} BNUIUOD e
samiigedes
quawAojdap pides pue sjuajyed +¢7 YM dI sNqoY e

SS

duljedid ay} ul anuaAdJ ainyny Jo Hopyoeg jnyBuluesw YIM
SDdD 8 S4ajle}a4 do} Jo pasiidwod aseq Jawojsnd diyd anig «

sabequenpe yueua-jsuly pue ABaje13S YIMOIB PaUljap-|jaM

ABojouyse} pue 5qD/|!e}84 ul sdUaIJadxa diysuaped|
uM pseog Ajosiape pue JUsWabeueW jo youag daeq e

yl

SOdD 9 Siaf!e324 yIOG Aq pares
sabualjeyo aaisevsad 40j SUOIN|OS Ady-UINY ‘BAI}DAJJO-JSOD

  

a

$9d9 9 SJa|le}a4 40J SUONN|Os

uonejauab-}xeu ‘AAISUBYsJIGWUOD 4JOJ JapIAoid Bulpea] e

 

HVE TUTey TT MLE T Tea Uh

 
414d 1aHSuamMOdo . Aauels uebiol\|

SOJBLWWOD JO JUsUpeEda|q ‘*S'fN ‘Nesing snsuaz ‘S'/f ‘solwWeUAG JapsC ‘dnos5 THI :80unN0g

 

 

 

Anua|nyja |2uoe4edo arosduu! 07 BDUeYD 3SO7 9¢ UOIDEJSIESSIP JBWOJSND >¢ squawasInbas BduUel|dLUOD JO UONLIOIA 9¢
quawabebua Jawoysnd pazi|euosiad JO 49e7 >¢ pueiq Hdd 0) abeweq »¢ 4NO-yDaY9 3e WEM 496U07 >¢
abequenpesip aaiijedwo >¢ SONUBAS SOT 9¢ SAIDUBIDYJOU! |EUOILIAdO 9¢

 

 

 

 

 

 

 

 

 

myc)
ole Meteo ie
a) er CIT ieee

49]Se4 X¢
HulMai5~

SONUBADY 3SO7 UT

e

ml et ee (oe

(@anginuin5) -

or ae) ty eso
i | <7. Mee rrr tt oa)

meee) P(e Mates Mom-relleiil \

Big

oo, —
ena

Le Le aoe a2 os
oe ee oe eaeuire

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 5 of 43

SMS 112
Ayinba JO %G punowe ye Yybiy Ajquajsisiad
SILYS JOYJCW ,SJO[IE}O4 1eVIOW puelg 5dD abewep pue sajes ules Sazepdn add a1109Ul
pue )911q 3e Aeme Buiddiy> SO] Ul UOI|[L} T'T$ 49A0 SpIMpLiOM o]!yM ‘she ao11d Buiddems
aue soijAjeue pue e3ep uyM S1a]1E}91 JSOD SUI3|qO1d 4903s Ayjenuew 103 10qe] Uo JuDds
poue sisAejd so19WIUI0D-9 -J9AO PUP 490}S-jO-}NO 43eBBA AIBAA aie Siejjop jo suonyig “aeaA AiaAq

eed a ST ed ae

 

Teeertacre(om (a tceCce MUR PY Wecolt)i lie mh arc) |[-atps
Ad713HSYaMOd0 - Aayuels uebio

AJSNPUI DdI/[12}34 BY} ULIOJSUL.Y 0} JaMod ay} YUM UOReZINbIp pue UOsJeUIOINE /J1eJ81 Sa;qeUa JaYSIIMOd

“14d 13HS4SaMOd0

 

 

uoeWwO Ny [12304

 

Ufoy pT -TUUR Tost UT- se Re] Tat >t €

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 6 of 43

buipuesg Dd9d

LULU Tate ps Boe MUUBToN I-A Cy Un ela Bel ra mr mei tcleretey Ue mI U) e bam

 
J13HSuam

Odo J Aajueys uebioy

ee:

 

SUOIJLIO|] SNOLPA
ETP a Ce BIEN
PORE) eg

3103S 94} yYBno1Yy syjed
RP ilitres em altinnvelt ty

ie i-foee tise) lefelei mires et
sdep ea} 232919 0}
eel eal eE ede

yuawabebug sow

WUIOJ}JE| dg JJBYSIOMO, WOlj S}yHisu] Asy

uoneziey61g 112384

ELH Document 44-7 Filed 09/07/21 Page 7 of 43

CE Rea aeAC Ey
icon dle mab 2s

Tener atacy

 

Weyey AyeDeds 2035 6niq = ai03g pe}oy BM Ars0015

Case 1:21-cv-00309-

Bulpueig DdD 9g [!e}0y WUOjJsues] 0} WING-BSOding ST JjaUSIOBMOd

 
14 13HS YuamMOdo

 

o

Ea

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 8 of 43

 
 

,

quowebeuew _MQUSOIAJOS
LI

 

uoneziyenuia OJCA\WIA

 

aAJ24!-| @>
(

MENDES 20}UeWAS
x

 

uonewo jy
BuayeW = 44a73HEuaMOdo
/\!e394y

 

20u961/9}UL
ssouisng

<yunjds

 

 

wa =
apvao <i

et etd |

- Aajuels uebioy|

 

 

NTETTEC IP BLU

 
 

Better ier mic.

UONEdWOD W40j,e/d JUBqUINUI OU YYM AlQSNpul Dd_d)D/j[Ie}284 *S'"N
0} JO UOI}eZ1je1HiIp pue uoNewojNe J0j Wioje|d Huilbsswes ue SI JjOYSIOMOd

Slants iitioN hy mim Mm Leicys MU menirem Mt) Mollet intel =te)

 
P Kajue\s uebioy|

   

¢

Oo

oOo

ola

oO

a

a

ay

S

3

® sjeqe1 sonAjeuy Gulsmeapy

ir 03S e3oy ~«=— pue eyeq-—s BJIGoW cee < yunjds mousomies — 8AZO14 &

A ca yews e304 + /suoseeg we quowebeuew Aqunoes |
G/$~ a0usb1/2}UT u jeqo|5

wus ae ugPts$ ugdzT$

ap ug6e$ a
ugOT$~

ned ae
ugse$~ = | Auunzioddo ugS7T$~

 

 

 

"Gase 1:21-cv-00309-ELH ae

   

OdI-24d A10}S Hulws0jsje|d-9y ABojouysoL

TXB CoN aU UU hy ae Comet) oN oe en mh A Melee tere

 
4141aHSuamModo ” Kayue\s uebio

+9102 S,066T S,OS6T S,O€6T S,008T

Sw dw
WwOo> eqeqiv
eaeaun 1A9HVL
if e

 

 

ueogTT

 

Zo

uozewe

“14 13HSeaaMOc0

HeJeY SUulJUO Pure 3910}S
-UJ jo s0uaH19AU0D

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 10 of 43

UOIZNIOADY [!1L}OY Ul SALM IXON SUL JJOUSJOMOd

 
14 13HSyusaMOdo

Wid pue

Nhs Otel ERS
Bearsesieeles eyes

Sisto UIA
eSo1b [eB fep Ure mes en)
TUBYIwesy 0) a] oLep 6)
peayeuuo0d

7 Filed 09/07/21 Page 11 of 43

El -leblee ules
[ep 2J0)ee 3p] 8s) 6]
Jey} SjOOL
suwia}SAS
ssouisng

Pe
Toy RU-wioten ten |

ELH Document 44

cv-00309-

Case 1:21

OL

PIO JeqUIaAON ‘YGH ,,/UONedWOD BuluUojsues) a1e SONPOJd PaPeUUOD ‘PEWS MOH, :8d4N0S

saijigedeo
jpnpoid
ep leyle] inl =16p|
- Buiddewoab
/ele|-macd| ey= 160m |= ele)
Bos )b (flop lel ele)
pue AjIpowlwod
0) Fulop alee tele plete A)
is1oa Oe ]acees
isto 5] ale sce [ee B te Pb ce)
europe le)pl=eep ley (6)
Jo} Aemayeb ¥
$391N0S

UuOIeULIOjUT
tees be]

 

 

f—

 

 

\

yep jnpoid jeovojsiy pue awn
-|PeJ Jo Juswabeuew pue uoNezijewsou ‘uonebei6be sajqeus jeu) wayshs aseqejep eyep-biq y
eseqejeg &]eq PNpold

$]00} awy-uNs
pue uoneziensia ‘ssaoce eyep Buisn suonesijdde ssauisng pa}2suU0D
“yews Jo uoesD pides au} Huljqeue JUaWUOJIAUa UONIEXe pue JUSWdOJEASp uONedijdde uy
W0j}e]}q uoHed\ddy

sqyBisu! sjonpoid Mau jeeAeJ pue uoAesado JoNpod ul PaAjoAu!
suuUyobye au3 ajejndod jeuy saniiqedes jesnAjeue eyep Bq pue 2160) ssouisng ‘sajns ayL
ouibuy sonAjeuy/seiny

suonouny yonpoid jo uoWesedo snowouojNe pue uOneziWAdo
‘joUOD ‘HuLOYUOW ay} eHeuew eu} siaAsas ajowwss uO HuluuNs suoNnedi|\dde siemyos
suoneciddy ynpoig Hews

pho[>d PNpoig

pnoja auj pue yonpoid ayy UseMjeqg UOeIIUNWLWOD ajqeus Jey} SjooOjo1d sy,
UONEDUNWILUOD 410MI9N

J

 

 

AWA IeUU0D
( Y
SjuauodWOD jeoLpaje pue jed1UeYDOLU
Jeuonipe.y quawejddns yeu} euuajue/iod AWAND@UUOD e pue siossad0id ‘siosuas pappaquuy
4eMpseH PNpold
syuauodwod j0.QU0d yNpod pue
SOepajyul JasN pedueyus ue ‘suonerijdde asemyos pseoquo ‘waysAs bueiedo pappequia uy
BAIEMYOS PNpoid
pnpoldg
14713 HSuSsMOc0
\ S

 

 

 

 

Aayueis uebiow

Jahe|
pnojd ynpoid
oLU|=MyAWlTAVnlee 106 (09)
‘onpo.id
TUR es [glee sos1 2
EM WSicass 2 2)>
WwaysAs pue

Wle)nt=z0)plefelen a] =
jasn abeuew
al Un (eed
Ayiandes
TUL M wa LEL=J 9) |

eles P UT MCR Cat lem acy BRS oo Rem LE CIE yer

 
44 13HSYaMOd-o re Aayuels uebio

SOd9d pue Sisjlejoy
W014 SUIL3I7JS SNUDADY Jeng
pue oseg Jawojsn9 diyD onig

SOd)d pepueig

Ig [1eJOyY Ul DDUBIIOdxy d3eqg
UVM pieog AiosiIApy pue wes
quowebeuew buipesy] Ayjsnpuy

O1]0}JFAOd 2U9}ed ZIGeNn/eA
Aq poypeg ‘saniiqeded a@eu
pue ABojouyos| Ssse]>-PLOMm

 

sobequeapy ues1}Uy-SI14

uolzsodoig anjeA je3|D pue BHuljjodwuo5
UUM SUOINIOS Adyj-uNL SAISUBYysidWOD

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 12 of 43

=Y1-t: More Melle m-)alt: mele] ol-a lieve), meen eae]

WN oo) (olel trol mCe moles losilit=py mize) Moe R lel Ul lo@ moliCesn ts

 
14 1aHSYsaMOd-o

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 13 of 43

QNINDanNOI SHOLINDW O30IA

WLIO ALINIXDad

 

SSvi 2713S

emo os

 

C
.

SHYOSNIAS 2DOL1S- 40-ina

 

SSv19 IVNOMUOWOss a5

 

 

” Aayuels uebio

suoed||dde Bulpying-Ayinba 4430 pue Guyyby qaq

‘OSPIA 0} papua}xe 3g UPD puke Je;NPOW SI JJayUSIaMOdg e
Coy anyerfeoudyainjegy “B'a) siauinsuo?d -
(spieoqysep ejep “b'a) juawabeuew suoyjesado -
(spiaje 7no-yo0}s ““b'a) jauuossad 340}S -

:0} pexul| 8q 0} Jays 9u} Buljqeus ‘UONesUNWIWOD
AeM-OM} S! WON |g JJ@YSJAMOd — LOT ANIL

 

JUSWsde|des AjayQeg Ou Souinbas pue ‘SOd

pue qyy 310s yim pajeubeaqul aq ued ‘Ajsnonunuod

SUNJ WaySAS BUL “Sjaqe| JJAaYS JENPIAIPU! »g

oBpa JJays dy} UBaMjeqg eJep pue Jamod UYjog Jajsues}
0} ABojouyse} Buljdnoo aanonpul Sasn JjaySJaMOd e

:ABojOUuYreE | JJ9BY4YSIBMOd ps}U9}eq

TTY BY eed] Celeb ay ees ope Come Lie VEL CI CeCe]

 

Telnt oli Celeh Mikey Mlle ete) tM Blom Velo Jee Bet yole mele) lets

 
414 13HSYuamMOdo as Kayes uebio

Y3N4} JO JUBLUOLW JSuly BUY Je BHessaw BHuipying-Ayinbe
UC JBAIJAP 0} SHdD JO} SMO] JJEYUS BU }e JBMOdg e

Buldiud a3e4NDDE WUD 0} 49}|O4JUOD 3403S
DU} 0} YDEG S}EdIUNWIWWOD 0} Sjaqe| Jjays aa.j-Auayeq

2 cum aa ee ee

 

SJOge| JOYS |ENPIAIpul

pue sjleJ JjaUS By} UBeMyeq pue ‘sj!e4 Jays pue

doo; Aiewilid sj! usamjeq SUOIeDIUNWLUOD pue JamMod
Uj}0g Jajsues} 0} Buljdnoo aAonpul sasn jjaysiaMOd e

   

Y31dNOO

ABojouysd | JJSYSABMOd po}Us}ed

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 14 of 43

uoljesdijddy uodeag pue jaqe7 jlejoYy WeWS :ply jjoysiamod

 

(CRU ele))

 

suoijesiddy 10u YBIH S}SOH PHD 9A1}99jJ9-}SOD pue ajduiis
4-d713HSU3MOd0 " Aajueys uebloy|

ABojouyse} D4N UeY} abued J0}3e916 YONW e SapiAoid ABojouYda} UODe|g INO e
UONEWWOJU! d}ISGemM pue

SUONONAASUI/SUOIDEIIP pueig ‘Sd |NJdjay se YONs ‘JUS}UOD PsZIWO snd Jo MaAIjap BY} Sajqeua osje ABojouyda| e@
Uns} JO JUBWOW sulJ BU} e

ONjeA SJaAI|ap pue Hulseape paseq-Ayiwixoid yHnoiy) JuUeWabebus JawNnsuod sajqeua AHojouyIe} JjaySJaMOd e@

yoyseq JoyxIewW A9YyHIYy 0G - SZ
aAey SAsddous ajIqow 10} saseydind 30)}s-u] e

Jeak JSP] BY} Ul 9403S BY Ul ayIUM
UOdNoOd a}IGOW & Pasn SWOLW |EIULAIIILU JO %Z/ e@

oju! Buiddous 40) 340}S-ul
SOUOUC JIGOW 9ZI|IIN SJ9SN BUOYCUEWS "S'1] JO WOOL e@

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 15 of 43

 

HTT Lila Mes Mt e)e rm oe LEI) lores le ltl g

UUM W40j}e]d BJIGOW © BIJGeuy SB9DdIAVG 910}S-U] JJaYSIOMOd

 
143d 13HSuYsaMOdo

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 16 of 43

quaweosed / ynoAe|
panosduu! 404
eyep oword ‘SOd YIM
pauiquuiod sdew yeay Dyes

NOLLVZIWLLdO LNOAVI

 

SL

awiy-jee4 ‘Bupiid uo

yuaquod pue ‘spaye SDJAWLUOI-3 UM ajedwo7 e

 
 

 

Aajuels uebiow

Aioquanu! dq / woos 49eq

 

'S18\JO 1x9]UOD-U! Buldiid aylj-yo-pue abeue, e S9d) 0} PauIp pjos 0} pasedwos
spiemad paseq AyeAo7 Joge| jenuej paonpay e aq ued sabeyoed eyeq 4No ¥90}S-J/eUS
LNAWSDVONS YSAWOLSND ONIDTed SINVNAG NOLLVZILANOW SdO 3YOLS
ejep paljdde jo sjijoueq jiejoy FERwene|
Bursnoyoem BupeensGid
sopdjeuy ee rea wees
qUSsAZ
AVMALVO FOGF
LOSNNOD

FA=a 1 Ya Me leles ile N=)/)/ 7, el Pe mele |

 
1413 HSYusaMOdo

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 17 of 43

- Aayueis ueblo

      

                         

Jepuab pue ‘abe ‘ssaippe
:Bulpnpu! ‘Wwoseje] wo. eyep

JENpIAipul UM sayebasbby SOdD 0} apiaoid

0} payebe166e pue
JJPYSIAMOd WO. e}eP $3D9||0D peziwiAuoue si ejeq

PTUs: RoLeM ALUM TLU ii lee Mele il sles re
Sy eles lal teers

EMToSM TTY EY toLon Juawsoejd ‘Huisqeape

aT ‘Buln ‘Buizipueysiew

SUILWAJEp OF EJep asp

HLT Til elem ePCAeteres Vimeo Ma el] 1 (el@)

suonowoid
CUR Toth t=7 7.) pue suodnoo 405

suodeaq JJeysiamod
ee
clone ale) BARES See end

SJALUNSUOD 0}
Apoesip suojowoid
pue suodnod puss

 

JIIgOWw / wawnsN©?

Tre OPAL mere mi CLICHY Nee

 
A4a73HSuaMoOdo Aayueis uebio

SSOUIPP31 PUL MOL) YJOM 3J0}S-U! BUILUIJOJSUI] SADIAaP AIIGOW paZOYNe 0} atwui}-/ee1 pasanljap aue sonAjeue JjaySIaMOg

Japso
-31 pue juawysiuajdes Ajewi ‘pides ajqeua pue suonisod yjays-uo 0} uleyd Ajddns pue suonesedo ‘juawabeuew 3103s Yale s3ndjno peal 0} Asea ‘ajdwis =»

 

490}S-JO-}NO sul] 10
($) sales }s07 }s0}e016
Aq Ayjuap! pue pos

Keppjeempeyenb
Aq umop |i

  
  

       

a «
19 GOOG
4
i

  

WO Tw? O1 79 JavNO

 

at

wo oF + nm

mm or

a 3

Min O 7 oO wo Ww

5G9VURIUGYUE

AAA MA MAH Aw
a
o
4
wy
at

MGL$ ma lene] NS 18044
0} UMOP [Jp pue ada!

pueig Aq may
snooj 0} Ayyiqy 2eYS [Ny

4
oot
no
oo
ao
a oo
a

wt +

awn atm o
wsaw Aatw >
aot
Lt
P
t
919 19
ow uw we uw us
jigqqggae
AGVUUS

)
A
3
4

s
7
a
)

b

 

ETT tL a i) uijang

SLUBN 310}$ aS i ul O oa,

oe

 

a10}s Aq 193}14

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 18 of 43

 

S490}S-JO-3NO

uO JEM OU} Ul UOdeaM MON [eID e ST pseoquseg ejeg

 
4d 1aHSuaModo ot Aajuels uebio

 

 

 

 

 

 

 

 

 

 

 

Ainba pueiq
Bulsueyua pue sajes Buljsoog ul! ssauaApayja UaAOId Ss}! UdAIB ‘Jal!leyI
9T0Z JO HZ ul Ulbaq 0} pajnpayss 0} JnoyjOoY se 34} 0} WO) eId JaysaMod 34} Bulg 0} ysAjeyeO e Se Bulge ae Sq e
squids pue Jaaq ‘AUIM UO Pasndoy UIeYD |Ie}eJ JajIJO4 BY} Je SHqD ayy Aq pebeuew/payjo.quoo
Ayeloads yseo> ysey do} e ye WO eId JjoyssaMod Yj JO Noo’ e sdUeUY sadeds Jjaus payeubisap Bulbesanay Aq sajleya4 *S*f) do}
© 0} 1yHijuaeI6 e uaAlb sey Auedwod Buimaig pue abesaragq jeqojby- eB je WO eId JaysuaMod JO JNoO}JoOu e Huloueuy ase spuesg Hdd Jeuoneug -
5 SILA CP MUM ele Cy eC LT: Palen) : 49}1€}30y JUNODSIq xog big
a
a
© S5d>D Aq podueul4 og 0} S¥AOMJON JA9/1e}0y JOLeEP- OM] U! WNOLJOY JJaySAaMo0d
G
Oo. OWap UleYD Ja|leyes |euOeU e Ul pajqeua
a SEM SSEI5) OWO1g UBYM PNpod e yno yDaYD
Ke 0} Buiddojs suaddous ul! aseasdu! %G/~ PaMoys eJep jesoIAeYyaq Jawojsno 4au,e6 [
g aunqeay Aejdsip pue Bunyby ssejs5 owojg UO-ppe UY e pue Bunsay g/y Wuopled 0} YMIWIG
o $91693e.3s 10430 SUWUOJ}2|d SOJBWIWOD-3 YIM sjeqey
3 pue UDSALIP-JUSA9 UO poseq seBueyo Bbuldiid ay|[UN ‘BUWI}-jea4 Ul 40 AqjeotwieuAp jleJey JeWS
iL BAI] 40 Buse? g/y JUaWa|dw! 0} shqD smojje A6ajze13s Buldiid jonjuos op AQiqeur -
~ sjeqe| Buldiid ayy Jo josjUOD SwWi}-jea1 pue D1WeUAG e SJawoysnd aBseys1aA0 Jo saAneusaye
+ S5dD Jadeay 0} way} usnd ‘Buiseysind
t Aq pesiaop soibeje13s Bulioiid yo Aq4Bbaqul WO1j SIZWO}SND JaJop Aew
5 ye}o1d pue 93Ndexe sdjoy Adeindde Huldiid « sjeqe] JJ2Yys UO Buldiid sJeandoeuye
=
3 BUR{OAH Pace)
8 peuosied © Giyafll
QO soebesaaeqg pue sunboA &
se yons ‘Siua}! pOos ajqeyusied yDe1} 0} UO-ppe <7
+ paseq SJOSUaS a1N}eJadWd} SaJjO OS]e JJBUSIAMOd e BuIssIW Bulssif
LU 0
YoGL UY S410UI pueiq azeusa}e ue YUM -1n-
3 peonpe. S,SOO Ysiusjde.s 0} sunoy souljaseg — SNC RU SieuNNicD IDaere < | 4903S-JO-3NO
8 JO.4UOD SA 3se] 9g BSEg 0} pasedWOd sPsI|V 420}S-JO-}NO A1OJUSAUI S$} JO %Qr | t
+ WIM %,OG~ Aq Aduenbe1y SOO peonpey — sey aiojs abesane ‘uoousaye jeidAy}euQ « |
a 'S}0|Id/sowaq S5dD 4105 Ajysod pue sJawnsuoo
N BIA pue UONDNPOld UI JJ@YSIAMOd UUM © JO Bure.snsy a4e SyD0}S-JO-INO se
a
a UOISOdOid BNA JPYSIOMOd SyUl0d JWUIed Ddd
O

IVOBCeYb-{ Pc mel iL-at-ps Mele] CT MenlenmrelR(-Sht-Leicre Ite Vey mel MCV McLeR melel | oto
Ebr me oLel-mUtelorni-y emt Ut eiy Cer MoM JEL -tie}FtlUi-t:Wt> Meh ayy fe)

SUOJJL}d J9/12}9Y OUT SUOINJOS TYS pue 490}S-J0-3nNO

 

PCoMULo)RU-BI-lUtc mel CL -felR iV i-T= mov L-MUl hy Mme > Ey Ay. fe

 
41-471aHSuYaMOd0 = Aayueis uebioy\|

            

suolpeiig
210}S-UI

&

somunyoddg buljzay1eW JOAOSSO.1D SAIZEAOUUT
UUM ‘SDdd O} Pe] JON W0;eId

                

Ojuy 9244
us}n|5
/OWD-UON

©

       

eIpew
pezijeuosieg

    

uo1je1683UuT
yeyodeus
/joo0qaze4

G@

      

Gy

  

Buipjing Ayinby pueig
4JOj WO ee] JUOWEbebug J9W0}SND SAISJOWWI

         

   

swei60ig SpieMey Odd YUM UONesHe}UT BQ
$]UNODSIG ‘S12JJO P2ZI|EUOS3g 10j UOIZNJOS AeyUINL

sedpoy

    

suodnop peojumog

suBiedwed
ddy pueig

O2PIA

 

 

spueig yuIM ebebug 0} Apeoy pue ‘310}S-ul] ‘aIqow
SIDUINSUOZ) JO SUOI||IW 0} SSBd9y JUL}SUT SHddD OPIAO!d

 

 

 

 

4-413HSaYSaMOed-o aa T

Coors ip eee

HEPA

 
 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 20 of 43

spueig fore 0} Suoizisodoig anjea Aoy rT SUan t-te mole-m Jere] Riel i(elehy Moy. fem tbrerRi- me mwiiilelel iy

 

pLULJelt-Jol Jolt Mller Cem) eC) NMC M-JiUCy Wm) My pele R Rh

TEER y oR CMe mllnroyRl-e Ml lele) MT CLUCHICy Oe MUN B(a mille) tls

 
14 13HSYaMOdo ve Aayue\s ueblo

OV~ so C

uoneiedaig ul uoeoddy Jus}eg Bulpudd ater

 

 

Ae\dsiq auogyoeg OVdv pue
S49430 sse/5 OWl0ld JOVUOW 4J3MOd Waa BSuipnypu syeysew Ady ul suonesijdde juazed jeuoneusajut se

OSPIA [1€}0u uolpnpul uonezipsepueys pue

dI ‘gy Buinunuos ‘Abayess ,Jeow,, Jebse] e OJU! payesoduoouy se

XY

\ JX. J J *.

dI ul JseAu! AuedyiuBbis 0} anuqUOD

 

sjuajed pue dj] ul Bulzjeioads suuy me] jeuoneu

 

 

 

 

 

 

 

 

siosuas suooeeg pera siosues ae4u) Aq pajasunos pue pajepiien ‘dewpeos dI pauyep-jaM
eanjesodwiat | | BUISAHEAPY || Aioyuanuy | |203S30-INO Ayeas| uoneredoop quayed YIM [ego «
L ak It Jk J sjuajed Hulpued pue Busixs ym pedueaj Bury se

 

ase 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 21 of 43

 

Pores ee owe pele Core |

ABojouysa | pe}Uszed JO MIIAIBAC

 

al =fo} FEY Vein telel lle le)

 

wh) LUT Lope me)| ola N (oye MNUL-nl-P my (e[-20) (PWM Uy tere,
A-d71aHSuaMOdo - Aayueys uebioy|

 

 

 

vm sjuawabebua Jawoysnd Jo ssauanipaya ‘susayed sonAjeue JoIneyaq JeWOysN
Buiddoys ‘eyep uonesyiquep! Jawojsnd HulzAjeue pue Huilbeuew s0J Wuo eid payeiBajuy $]00} Bulg sakes
a. subiedwes sonAjeue
g yuawabebua Jawojsnd pue suodnod ‘Buliid yo edu! ssasse pue 3S9} 0} S[00} SoIWAjeuy = '  §OO aANDIpaid pue suij-jeay =
ae woe eee oo nee nee eee boone eee
QI 080 asn JO asea pue sdejaqU! Jasn ‘sSaUaAIDeJe }SOD 94} BulAosdw! AjsnonuljuoD ss 7 uonesiBeaqul-spiemyoeg
=) ot Bulapso pue AsojUaAU! 0} payeja4 SwaysAs 17 Ayed-p4iyy uM UOI}esHa3U! 10J SIdY = spseoqyseq = swa}sig
Oo oF SJa|Ie}a1 PU SHq> JO} EJeEP awiA-|ea1 ‘JUeAD|a4 apIAOid yeUY Spseoqusep IyIDeds BulesiD = QIEMYOS «=
ad LLL ee — Smee oes otis Se oes Smee Soe ammo’ ooee eee ewem = eum ee ec Oe
5 F ST mot oe | ve souiseueany
oO “Fe , , . ' : sjuaWwesieApy = WOeld
S ; SJALWOJSND 0} SSIVOAPe AjDOJIP 0} MIOMYAU JEYSJBMOd BSN 0} AWIGe Huidojansq' = saiisqem 9q)/J9|1e384 AYVIQOW
2 = —= SOYUSGOM Hq9/Ja|!e}84 0} AWAQeUUOD dWI7-jea4 BujuleyulewW pue Hulysiigeysy = 0} AIAQDeUUCD ss
LL 1 Re ey

 

suonediioads 5q9/J9|1€}81 Jad sazis yew AZILWOISND 0} AIIGY =
NAS ajBuis e Jo syuN jeNpIAIpUl Jo yUNOD-Jjays 4524} 0} AQIIGe G4} BUYOY =
s = suondo AYWAINDeUUOD GI4y pue ssajesim BuojdxQ

“ suoneUeA 3ZIS_ «=

BeP S10W = | (SOO) s1osueg
AWAQDeUUOD se 490}S$-JO-INO

Ayigeinp aAoijdwu! pue s}soo sonpa. ‘uBIsap yew AyI|IdWIS = uBbisap jews

 

name au25e RS Oo Rue de Seee eeeemawor seme cumememee sewesemwe emus eeeeoeeeees seem meme emeo wees eames beau eens ome seen aes eeemcenceee See eee eee ee
wn sainjeay
—s WOU IONCORPAPOAUE (sTas) sieqeT
ee CE hit Aejdsip pue J0j09 ‘azis se yons sjaqe| [12384 410} seunjyeay jeuONIPpe UO BuroM = sueade Weyey wes
~ ewe sysanba ,SOdD pue Jayiejes Jad paziwioysnd ase STYS JO Seinjeay jensiA pue ubisap oy, = uoieziwoysnd Burioddns «=
“ee ed

Saunjeay jeuONIppe sonpo.qu! pue pb ayy Jo AyIqesnp aroudw! 0} enuUOD =

soinjeaj pue PHS
sadlAep Mau Bulyioddns «=

34S BY) Jo abpe yUoY auy
je Buruuns GuyY6!| Juaiqwe yoddns 0} suogyseq UOINpu! JaMod 34 0} SUOHIPpe sinjyeo4y =

 

 

7
st
st
_—
c
©
E
5
S
S
Qa
x=
—
ul
D '
oO
oO
o
2
>
°
od
N
4
w
a
©
O

JeOW 2AIWQedWO>D UdY}buUAa1{S pue diysiapes7 ABojouyr2e| pus}xq 0} G'gy UI! JSBAUT 0} SeNnuIUOZ Jjoysiamogd

 

el =fUel a) -feps Wake ds mM icleee yey

 
44 13HSYaMOdo i Aayuels uebio

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 23 of 43

 

SIOPJIAWOD Sz JO SHuLIayfo pasndos AjmMosseUu UOs LIEde 3J JIS SUOIZNIJOS JE{/NPOW JEUOISUIUIIP-1}/NU S$ JJ9YSIIMOd

S3IDOTONHIAL \)

wioosen 6) ATTIENNOG Wa ISYWSSOUD aSwIinwaaw YISODV

DANDVONAJSCAJUT PUC DIIAIDS |[1e}9Y jeuonipesy

quswebebuy
49Ww0}sSny Ssjoqe7 jiejoYy Weuls

vHgsaze)

 

 

uiddous
seus ~ OQuU|: CY 6ojobow ses
a Eas ile
IAVMAN ey —24g0Id [OQd)!

MaI\oU0. ™ NOdnNow

euapie

aU Gi JEQUUIS~ : S8V1IAMS WSIUd 1) @po}opfhpj\dsiq

14 713HS4SMOcd0

odedspue’ 9AI}I}EdWIOD — UOI}eZI/e}1HIg 98 UOIZEWIONY |1e}0y

TreJnt=y4] (eilolram LeL-MecepULetcon lal mi [-aicp Mem el-leh mlm Ce Tole lal (els

LOE e RPL MPU Meco E tyr MAU Le Rl ho TCI CNC

 
1-d71aHSuaMOodo i Aajuels uebioy

 

 

 

 

   

  
   

poywoddns Aj100d

j!2}2y 910}S-UT S8Ss3001d /SMO[PAOM BHulysixy 0} sAdnisig
jo uoljez1/e7161g

$$$ x4do Bulobug /xqdez uoydy Yybip

 

 

poi90ulbuz-139A9

@ sosey 9S MOJCN

ase 1:21-cv-00309-ELH Document44-7 Filed 09/07/21 Page 24 of 43

 

soyoeoiddy usjeAdid

yoeoiddy jjaysiamod oUuL

 

LUT oLUL=-M i= Moy: le mcm ii-etoys men me lel-res(e(ehy my, ValeliB qi

 
1-d713HSY3MOd-0 e Aayuels uebio

Bunybr sles

BulsiMeapy Je4S

qyBr7 0} 49035 / IYHI] 0} Id

sjage] |le}eY HeEWS

YJIOMION Jaddous aiqow

SIOSUIS 4901S-JO-INO

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 25 of 43

SIZALIG IOU JJOUSIOMOd

 
414 13HSYSaMOdo sa Aayuels uebio\|

eyep Aavins syyBisu! saqio4 pue ‘eyep jeusayxa “jo/1d aj6eq yuely ayy YBnoiy) payepijea pue payesodsoou! syjnsai Huno, 1g JSUJZ :8d4NOS

co

Tt

Oo

N wose$ goualedxy Jawnsuo?
&

Oo

oO.

a SZT$ Adeunooy add
X

2

oOo

oO

o SZT$ yuLys peonpay
=

~ yooz$ S,SOO peonpey
©

&

3

6 osEe$ ‘QUT OWO1d Spell
x

—

iu

® SrT$ sabueu ad
©

z sBulaes jenuuy

x

“ “WINGES JO SWINIOA |leJay JenuUY Ue BulWNSse UONe!/e}SUT JJayssamod JO }NSeJ e se sbulAes JO sayewiysy Aay
2

O

O

SUJUOW CT

 

ueUL SSo7 Ul yOeGAed YPM [!€}2y 0} LOT Jo JOmMOg Hbulbulig
4d 1aHSuamModo me Aayueis uebio

LUNDOA AIRY

INV@OHD eu ay

YjATIIW

  

Sm

avs >

HEMTa pellet h\mollipt-ye[ ope LP

 

DUSIBJUOD JOUIMPIW IW 3 Pejuasaid sjnsei ysa] °
juawdojanag pseoqused g sisAjeuy [OY BulAyqas Buno, 9g Susy

SdJ0}S O1YO ‘SNQuNjOD 4no4 — 9T0Z OT 0 STOZ Or °

 

soiud}os] ‘SJadeig ‘Jaeg ‘NBO, — saiobaje) 9 - G

Sale aAlade1 SaJO}S UBYM SadKDeId seq JaYyUNY
pue sajes Jo ssoj payeloid ‘sy90}S-JO-NO adJ0d 0} UOeINp abesane pue eyep Yaje 490}S-JO-JNO 389} HuLiNp payayjoo eyeq -

IW4 Aq ayedionied 0} payAu! suajieyas Je SUOSUaS SOO JJeysJaMod BHulsn sy90}S-JO-jno paunseaw Apnjs sius «

aj6e3 queld pue (JW) aynWsuT HuAeayxJe~) poo4y Aq paiosuods Apnjys SOO ue U! payedioed syaunyejnuew +0Z °

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 27 of 43

 

sjjnsey pLiom-jeoy :Apnis ese 2/6eg queld IWS

 
4d 1aHSuaModo m Aajuels uebio

| Buiddoys Ayao046 | |
ApjaaM 4184} Op ajdoad Auew uaym - sAepnjes uo Ayjigejeneun ysayBiy sy sey yNBoA > | | T 129M Ul SANOY G*Z 0} UMOP SiNOY +ET WOAy
sAepunjes =| auljaSeq 84} Padnpas ABojouyra} JJaysiaMod ‘GTS9 2403S IW °
4 4 e
© | pue sAepii4 ‘sAepsinyy uo AyjigeieAeun jo ajes JayBiy e sey Jaaq ‘adue SU! 104 sunoy 6 03 uMop ‘paysiuaide: Buleq
S SALI} [JE JE SJBLUOJSNI JO Sp9dU 9} JEaW 0} paiedaid aq pue synpoid 405 340J9G 490} JO INO YS pjnom UNBOA jeu} sanoy ZE Jsouyje
co pue@p 84} puezsJEpUN Jayaq UeD sJeuNjDeynUeW pue SuB}!e}2J ‘SYNSOI JJBYSIBMOd UUM ° WOAJ BUI|aSeq 34} Peonpa JJaYSIAMOd ‘POG9 9403S IW °
oO
& %ZZ %8Z %0E WOE WE WEE WE — feyLpuery cz f yer! sie auljeseg
<1 %2z %IE LE %E %9Z bE %ZE yuuq suods gg GZ re T 22M
S | |
o 6L 69 Vor Z 422M
BS ~wIz %ZE %ZE %87 %9b MIE LZ uNbo,
S ne Vee re een
LL 92 %8T %0Z %O0E %BE %IE %8E PP ony ee er —
MR

Aepsaupam Aepsent, Aepuow Aepunsg Aepinjes Aepis4 ANSP ya0mM jo Aeq je}OL pueiy quawjziedag / 3103s

ajqeyleAeuy % jo obei9Ay (Gliley Sp oleyclpeclel-eEyi Nv

W3]qGO01dg 490}S-JO-}NO 9zIWIAdC djayH 0} BJqGeEJIeEAY e}eq JO JUNOWY pos}Uspsd.01dup uy

 

aseaiap 00//T$~ aunsodxq ajes Jo sso7

swayed Buiddous pue snoimeyag Jawnsuod ynoge eyep ajgenjeaul pay~ayjoy
| paseaidap ainsodxa ajes Jo sso7 | SEDUR}SU! JOMa} OT~ SEDUE}SU| INC 9035 Alleq #
| Ppaseaid9p SddUe}SU! }NO-490}s JO JAQWINN ~ | uolNped SINOY G°e~ owl] uopeeY SOO
pasea.sep Swh YONI SOO | quawanoiduui sdq QTT~ Auigesieny Js]2US-UO

paseaioul AWIqeIEAe JaYS-UQ

QOURLIPA JUDWIZAINSeOW

Case 1:21-cv-00309-ELH Document 44-

 

oe [=fey: Rl UR Mes le), Me) BRI)

SOO poAoiduy jjoysiomod :Apnjs ose 9/6e9 4Wwueld IWS

 
414d 1aHSuaMOdo -_ Aayuels uebio

UO!}ed1PU! G37 3YHI|-0}-490}s
pue Aqu6aqul JejnpOW peseatduU! au} Se |jamM Se asn jo asea S,ABOJOUYIE} BY} Pa}USWI|dWOD Saj}eID0SSe 310}$ e

4s9} Aep-06 ||Nj GY} 4JOJ JU@WUOIIAUD PeWeM au} Ul dn pjeay ABojouyse |

suNoY g - p Ul Palpawa Bam SHAJe SOO JO %pT -

SuNOY fF - CQ Ul Palpawias Bam SHAJe SOO JO %0G -

Sale 1X9} PIA payedUNWLUOD pue SOO pePeyep Ajjua}sisuOd pue AjayeindIe SJOSUBS e@
S}90}S-JO-]NO JO BDUSUNDDO BU} Ul UOIIDNPS4 %YG @

s}jnsoy

OEUO “|IYWOUL Ul TEQS# D10IS Pewee Je SodiIM pue SJadeip ssadwed
UO (WSO) Ajiiqe}iene yjays-uo Hulseaioul jo je0b 343 YM pefoid ayy pepuns HRd ©

(1S4) sjage| JJ@YS D1U01}Da}a pue SJOSUaS
Sa|eS-}SO| JJ@YSIBMO, JO AyIGeinp pue AyjeUODUNY 3Yj 3Sa} 0} UIeEYD Ajddns
s,epeues Yewyje\\ YUM pasouped Wes} eapy s,ABojouyse| YewjeMn ‘STAI Ob UI ©

MDIAI3ZAQ

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 29 of 43

aT Tieicys Wl lab el se me BUT Tey V,y

 
1413HSuYaMOd0 - Aayuels uebHO|

SenusdAess UONdUOSqns sonAjeue

pue aduabijjaqul ssouisng ‘esemyos ‘eyep Bulundoy =
sanusAes UONdOsqns

SODAS
sondAjeue pue souabijjequ! ssouisng ‘eyep Butundey = 49yjO pue AQueem ‘soueuazUIeW WO1J SeNnusAes HuLNIDY os
Bunjnsuos sanAjeue pue aueys-eyeq = suodeaq Wuoe|d Ayliqow

pue siosuas SOO “Tus Bulpnjou! seolAep sejnpow jo ajes =
aunjonjseyu! Woe|d Jo aes =

uone||eysu! 72 aaj uoNedned =

[SpoW SnusAsy USALG-5d) Jo Areuiuins

 

                  

sefiemag Aempaads

 

 

Hes

 

ue saw yUON
333: ae a

vomyohruomyos uesg

S12UOdWI NMOWD
r 3

Fam OdfOvIC Ld 8 seals
aE reery « Hetg-Apequayy Ree oogha

 

 

 

NOLSOd FHL

INV@OHD Api)
THIVUNG 4-47 3HSYaMOd0o

Fevi i= gt akan amy ¥

ASqu ay

; Cer JouoNDUsarny TIQHM

Syazyonw? “Zajopuoy(”

‘“LADYVL

 
 

 

    

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 30 of 43

SOd)d |Eqo|5 pue
Sjojie}JOYy dOL JO pasiudwioy suljediq pue Siawojsny, diyD onjg
14d 1aHSYaMOdo = Aayuels uebioj|

Zou 9102 Ob (pepuny Ddd) OT# JaI1e30u
g$~ 810Z OT 6# Jalle}OU

oT$~ L10Z OT 8# Ja/1E30y

bI$~ L102 OT (pepun4 Odd) Z# Ja|IeI8y
8T$~ 9102 OE O# Jalle}94y

0z$~ L102 OT G# Jale}0u

Op$~ L102 OT b# J9|Ie}0y

OzT$~ L102 OT E# Joylejou

OET$~ 810z OT Z# JOUe}OU

09z$~ L102 OT T# Joyleqou

anuaAsy 34njnJ4 jo Hoppeg jnjbulueay e dp yINg sey puy'™"

 

 

 

ZONE / SL GRO M ADPUEU SAD
=< 1D € sp kx & jm

mar eYe) | Axel Ui-Ya mes (ona h molt ere) CYa mem Til tom Cost: Mo) | [SCAM CET)
uum ABojouys2 | $31 JO saniyiqedes> pezessuoWiag SeH jJeysiaMod

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 31 of 43

 

STOTT Yel Pe te) (SOUS IoM mee l-t-) Vi OLUL-MLOU PV We Letol-> mt MILLE e ey Cope |

 
414 13HS¥amModo i Aajuels uebioy|

a2Iuas AWuUeLIE/, pue aqueuazulEy

Aeg-03-Aeq SepjAcld ssoupied Gulinjoejnuey

3712 WEvP
SREVWSSOUD S< sdINOULKAI1S

PAwLUT-Bel-y VW elem eererem iii aht oLUTP Tap ol=s Ca¥ 4 lip el-BR le lel@)

 
 

uonezyan pue uonejuawasduy Ssaupled bBulpying-pueig
doy AIOSIAPY pazjuiojsnD pue juawabebuz sausozsn>
“1473HSa4saMOcdo
dOHSId GUVTIIM @

psc Tequiig

UB Toy BYP Rw i [fe Le)

SHI0jePq =A

TUB EL AN LeU lole Male iay atti Cole)

 
 

SULIO{e/d SIRAEUy ejeq
pue wuz Aved-pé YUM UoesGolUT

IHOWLIH
YOsoudI/\ &

EMT ECS Aye] PVA Uh ma La

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 32 of 43

BE) Ter Re] LUTE re cee N Miele malt: mer Uy 1

SeTELS Ten B= me) lot nl =e atm ole =m tq) ole) mete le yar: Lele) ple

 
A-d713H8Y3MOd0 ce Aajueis uebioy|

     

‘ SajdAz a}epdn
quoWs0UeYyUg , ree

/soinjes4

UNOHeCId , oe ee MON

WU ren isystsiee |
elu elel este
[lEJOY JUSWI)

41413HS4aMOcd0
SS LeIVWE els
SNC

enlex@

/OMyeruy
sojes

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 33 of 43

PN ores Ue aR VY Ves TI lee tcy (eye

 
14 713HSYaMOdo Kayue\s ueblo

JOPOW UW49}-Huo] SALIP SDIWIOUOIDD JEWO}SND Huijjeduio7

uoijze19U9H MO] YSeD pue Ajjiqeqoid USsAOId

B/LIS 0} SUIN}91 HuIsesiDUT

Ayiunzioddo puedxe pue pue;] JuesyIUBIS

onusAss Hulsindes Jo xiwi Huiseasoul wiosy AQIIGISIA

XILU SNUSAS! PIIJISJOAIG

uWMOIB anusAD! HU01S

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 34 of 43

Ee) MOU Ue Pe tcyveye,

 
“14d 1TSaHSaaMOdo

8TOC

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 35 of 43

ve

(%) ulBsepW SSO‘

 

30202

%obS

36102 48102

%6V

"0S

ALL02

LV

Aayueis uebio\

 

(WW$) BNusAsy
30202 36102 38102 ALLO0Z
ZL$
68z$
yz9$
990‘L$

WIT oN [=J FV MteN Tom oLUL-MURV Yeh M-lUm Brelon Mm ol-nlel-) (olr moll lonn ts

 
‘ai 1ZHSUIMOd0 oF Aayueis uebio|

 

 

 

[ S891A0g 3 PLO EE enusresy Buinoey Ee |
0202 6102 8102 LL0Z
S1IOSUSS 490}S-j0-}]NO
7L$~ + Sjeqe7 jleyoy Wews oe
687$~ '

 

uode8g + 490}S-J0-]NO a

oe uodeag + S1OSUSS oIN}e1odWaL
vz9$~ | + Sjeqe7 jieqoy pews

»
A\ CLS
Rs Pies ay ig ld (reptey:| ais Cie}
» a eter) thi)

2 uoseag + jeqe7 [leJ}ey WewWs e

z : Po enetry
4 Boe ae Pll else y poe a Teeter: | ark S00 PIFID)
990 T ~— Seicch Petes Tas} esas)

Ady-UiN LL SAISN|OUT-|IV a

 
 

  
 

(WW$)

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 36 of 43

EYalUleYitcys MoLIPE li et-ps Come] RBlelelesh moll i1-t- Bolt g | sjepow JUawWebebuy 19WO SND

 

yMO15H

 

onusAdyY Hulindsdy 98 JOpOW JUSWsbHbebugy 19WOosND
Ad713HSYsMOd0 a Aayuels uebioy\|

ALT, vO AST, -O

<yunjds d Wz eAesi4 e ie meeereneaaacel ae ca *() payury “74d13HSesMOdO0 = =—>MQMUSOIAJOS

 

mee %82

ALE

 

%SS~

mon %L9
%bL~

ALE

OdI © enuarsy Hulundsay %

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 37 of 43

CY UVoN To MeJaleteVitbs Moelel-zU towel (-3h\ moms TUNE Colm olUIBB Lael: m--mwli ely Melee eltny

 

SPHHOM 40g JO }Sog ST 7eY] JEPOW Huldiig

 
“A4d713HSuamModo sa Aayuels uebio

 

9
3 +%0E~ %LT~ auioduy Buesedg
N %Gr %B~ SAIJENSIUILUPY 9g [218Ua
oO
2
2
~ WOT~ %GT~ Qu
y
E
8 %S~ %S~ BuljyaysJelW 2 Sajes
=
im
8 +%0S~ Wor ulbuep| SSOI5
= ALTOZAD dVV9-UON
a
O

 

lPPOW Hulje19doC Jobse] Jjoyussamod
Ad 13HSUSMOd0 Aayuey\s uebioy|

(38T0Z-39T0Z) (438T0Z-39T07Z) (48T0Z-39T0Z)

WWSTS-WWOTS$ WWOZL$-WWSS$ WWST-WWOTS$

quswidojaAog 98 Ydieesoy Tea (elo elUib ELey.\,

 

WWOOTS 93 WWGZ$ JO Spaad01g JOHIeL

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 39 of 43

 

Sp99901dg JO 9S pesodoid

 
14713HSYsaMOdo Aauels uebio\|

UOISIAIG
439140 ABojouyre | Jaly jey151q ssedwio ‘quepiseid
“DUt SAIASASUOPL]
a A69}e43S 9 aduUeUI4 : =
iartebeteneoes canis ‘quapIseld 821A JO|UaS ai Jopauid
2 oa -
Hwwens
is , JOPAJIG pue 42910 Paes y ~My
JOA PUe 4epUune4 WAWISHNAdd_) ( a Bunesedo aly ‘quapiseld aN = :
ae oe
NULLS V Od ha i =
Bag Ee pieog
SiH . 40;a11q pue OFD- LHVaEOH ™ ayy JO UBWUIEYD pue OFD-0D
. < ,
Pe a, vy,

 

 

 

 

 

 

 

 

  

 

 

 

 

 

    

 

 

 

 

 

 

 

 

yi

 

¥
ia ,
Wwe §. — PY
$G003 anoiss 219 i

  

 

 

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 40 of 43

VOM LULU Elo] el NYU) & MILLI Ey tee

 

Col RIV We oLel-Mo ollie l-leb e MULT N] cp VUE emURI PY Wee cle eure) h\ onl -fer- pm ol U1 -1

SY Ne iol) e MMe lilo Meee M Molloy it: mimeo m Em CCH yee

 
14 13HSaaMOcdo

00309-ELH Document 44-7 Filed 09/07/21 Page 41 of 43

Case 1:21-cv

quapisaid

quapiseig ad1A 101UaS

Bujaie; 8 sajes
Wep|Seld SIA

JOSIADY JO1UaS

aanejueseiday

SNINIOH SNHOf £8 aped, saqeIs payun

quawidojeaeg Ajsnpuy
qUapisaid 331A

PouoNousayyy

“zajopuow

Ov

OD pue quapisaig ‘UeWUIEYD

quapisaid

mz ©

sa004 aNo1sin Sf =
&

UBUIIEYD 8 OFD-0D

VISODV ~~ Be,

URUIIEUD SDI

Babs

VISODY tS

 

oN -Lole Wwe Vel Mlle eToys,

Aajuels uebiol|

quapisaldg JAWWO04

q1u0seueg PN ;

O3D pue qWapiseld

VLSOOV ,

 

GoM ole Milo VWelei-moellicerlebe MV t)icprmU elle men y MoeL-lellircy moni -fere

ULM ieee MCMelielloe-Seo MM oll) it: Memory m Emly ee

 
4d713HSuaMOd-0 - Aayue\s uebiop

 

puowrig

°
see@e-
“2 ee@@eer-
© ee@@eece
-eee@ees
*e@es

 

xa)SIG
OURYMUAT szaMow1vd-31vD10D

pazesodiosu! - LD
gc var t/ FA
Sivnu 4 = 44a

 

 

 

wides\\ abessap| pue oJ[eysuaMod :anjea
PAJLNUSIAIP PUL SANAOUU! JOAIJ9P 0} Saigedes yJOMIEN [WD SUONNIOS o0}S-UT JNO Huilpjing

SS900P j2@AV]-2) 6u0s}S YM SeLysnpul
jleJa1 pue spoobh paberded Jawinsuod 3} JO SUBJA}JBA PRdUdIadxe Jie SJaqUISW Led} JUBWAHeUeL,|

SSIURCWOD D> diyd anjg 40} saiba}ze43s UONDSxS pue HuNnaysew ‘Sajes ul Japes]

Case 1:21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 42 of 43

II C Ty Vem eleintcy wih mt -fe[ Ul lole)

 
414713HS4aMOdo i Aayuels uebio||

*‘AQQD94Ip pdye WUD aq AuedWOD 34} JO Siapjoysieys 10 sio;aJIp ‘SaaAojdwis 4UeWEBeUeW 94} PjnoYSs SedUeSWINDJID OU JEpUuN
*Auedwo) au} JO SaAnejuasesdai se ‘afed siuj uo paysi| SuOsiad AajueyS UeHJOW 3UQ 0} Paessaippe 3q Pjnous sjelayew asau} 0} HuNejas UONEWUOJU! J0J SJsenbe1 pue sauinbul ‘SuOMeDUNWWOD IV

“ssaulsng JONpuod Jo apised Aauy YDIYM Ul UORDIPSLNf auy Ul SUONDI.QSA e659] Jay} JO SJUaWaJINbey UOReASIBey payyinjun Aue Jo UoQUaAe.QUOD
nou wWnpuesoway Siyy arjeda. 07 ajge ave Aau) Jeu) Juasoudes WNpUeJOWAW SIUy JO SqUaidioa, ‘AjGuIpsoooe ‘pue me] Ag payoiysei aq Aew suonsipsun{ uleyad ul WiNpUeJOWUaW) SIU} JO UOANGLSIP BULL

"ad1Ape jeloueuly JUaPpUadapU! UMO S$}! Ya—S JsNW (I!) pue ‘asIMJay{O JO
uonoesued pesodojd au] 0} uoNeja. ul UODe yO asinod Aue BululWajap Ul LUNpUeIOWAaW SIy} UO Aje4 JOU Aew (1) :uoMDeSUe.y pasodojd ay} OJU! BulJajUe HulLJapisuod UOsJed Auy ‘uosied Jayj0 Yyons Aue
0} ao1Ape BHuipiaoid 4J0J sou Aajue,S UeBsOW JO SjUAal|D 0} papsoye sudda}0/d |u} BuIpIAosd 40) AUedwo> 34} UY} Ja4JO BUOAU 0} ajqiSUOdsal Bq JOU |IIM pue UO!DeSUe.y pasodoid aU 0} UONEIAJ Ul JUAaI/D

ese (}0U JO WNpUeJOWAW SIU} JO JUaIdI9e4 e JayJaUM) UOSJed Jay}O AUe pseBe JOU j|[IM ‘UONDeSUe pasodojd ay} 0} UOeJe1 Ul AUedLUOD 34} 0} JasiApe jelueUy aAisnpxe se Bune s! Agjueys uebsow

*JOoJ9y aJep 94) aduIS AUedWO. dU} JO S4leye 40 SSauIsNg ay} Ul aBUeYD OU UBEq Sey d49y} Jey} UOeDIPU!

ue ayNPISUOD }! JeYs 40U AUedWOD a4} JO Suleye Jo 3}e}S BY} JO UOIJEDIPU! Ue PalWsEp aq jou |JeYS LUINPUBJOWAYW SIU| ‘add ysaybiy ayy BuQuasaidea, suajjo Jo JaquuNuU e JO BUO JO Jayo AjUO au} SI

JayO Yyons JayJEYM JO sADedsa! ‘49JJ0 Aue ydadde JO Japisuod 0} uONeBbi\qo Aue Japun Aajueys ueBJOW 40 Auedwuo> ayy ade/d JOU Saop LUNPUBIOWAaW SIU} JO UOISIAOJd ay, “jUaedde awodeq Aew YdIUM
saiseundoeul Aue 3994409 0} JO ‘UONeWOjU! |eUOHIPpe Aue 0} SSadde UM JWUAIdIde4 By} apIAosd 0} UOeBIIGo Aue sayepapuN AajuesS UeBsOW JOU AUedWOD a4} JeUyeuU ‘WuNpUeJOWeW siuy Bulysiusny uy

"Juases6e uonoesue. saniuyep Aue ul Auedwo> au} Aq 3! 0} ape SanueieM pue suoneqUaseides au} UO Ajajos Ajai 0} papus aq |[eys Juaidiney au ‘asoWUeYyYNY

"Juawees6e uondesued Bulpuig pue aAMIUYSp e JO Jno aside Jeu) UONDeSUe.) BU) 0} UONEJa UI SUOHeHIIGO ydaD0e AjuO |]IM Auedwo> ay, ‘uORDeSUe. 34} OJU! Ja}US 0} JayJeYyM BululWuayep ul sAey

0} ysim Aew Jaseyoind aaoadsoid e Jey} UOREWHOJU! AU} [J UIE}UOD JOU saop (III) pue ‘UOMDesUe.] SIU] 0} UOReIaJ Ul JUaLaaIHe JAUJO JO yenyoe.QUOD Aue Jo siseq ay} WUOJ ‘JUaUaesHe UONDesUe) BuIpuIq
pue aaniuyap e Ue Ja4j0 ‘Jaseydind avndadsoud e 0} ajqeyleae BPEW UO!EWHOJU! U9}UM JO Je4O 4A4}O Aue |JIM JOU pue 44OU TIM (II) ‘AUedWOD a4} JO AajueS UPBJOW Aq UOQepUaWLWODeJ JO JUAWIWWOD
JO WOy Aue JOU aSIMJAL}O JO UORDeSUL SIL} 0} UOReJa/ Ul JBYJEYM ‘SJasse JO SayUNDVS [Jas JO aseyoind 0} AuedwWos ayy Jo AgjUue IS UeBIOW Aq UONeAU! JO Jayjo Ue JOU SI (I) :WNpUeIOWAW SIU,

“WOIJAJOU} SUOISSILUO JO Uld4AU} SOA ‘UOMPWWJOJUI Yons UO paseg aq Aew YdiuMm Ayiqel) Je pue Aue swiejosip Ajsseidxe Aajueys UeHOW Pue Auedwo> ay Jo yDeW

*Auedwo} 24} jo uoNHeBAseAu! JayyNy Aue UYM UORISUUOD U! ajge[IeAe BPEW JO UlaJaY PSUIEJUOD UOHEWUOJU! BU} JO SSeUajea|dWOd Jo AdeiNd9e Au (II) 40 ‘Aue J! ‘WNpUeJOWWaW SIU} Ul PeUleyUOD SUINJeJ JO
speadsoid ‘sayewinsa ‘syabie, Juswebeuew ‘suoMdefoid aunyny JO ssauajqeuosea JO JUaLWAAAIYDE au} (1) 0} Se AWUeWeM JO UONeUaSeide. pal|dwi! 410 ssaidxe Aue sayew Aajueys ueBiop) Jou Auedwos a4}
JOYYWEN “BAOGe YUOJ Jas sasodind ay} AjuO J0J pasn aq |jIM #1 Jeu Bulpueysuspun sseidxe au) uodn pue AjUuO UOIesSUeL} SIU) 0} Buejes sasodind jeuoneWJOjuU! JO pauedeid useq sey WNPUeIOWAeYW SIU,

‘Juaweaesby AIenUapPyUOD ajqeo|dde Aue Jo sua}

3U} YM adUePIOIDE UI [|e ‘jOoJaU) Saidod Aue BHululeyes JnoUWM (WINPUeJOWAW Siuy Bulpnpul) AajueIS UeBJOW 40 AuedwwoD au} WO paAladal jeUa}eW |Je JO UONDNYsep ayy AYQEd JO WNjas AAdwoid

[IM quaidides ay) ‘Ysenbas uody, “AajUeIS UCHJOW JO AUedWOD 34} JO JUBSUOD UdPWM JOUd a4} NOUWM aw Aue ye ‘MOUY 0} pasuU e BAeY OYM SJOSIAPe pue Saadojdwa ‘Sado ‘SUOPUIP SjUaldioe4

2} 10j Jdaoxe ‘sJayj}O 0} Ppa}nqusip 40 ‘paonpoidas ‘paidosojoyd 3q jou Aew wnpuesowaW siuJ “jUuaweelby AjeguapyuoD Aue oj JUeNsiNnd 0} ~alqns aq Aew Juaididas ay} YoIUM SUOReBI|GO 18430

pue siuj uM JelWeJ BWOdEq PjNoYs JUaIdi9e4 ay, ‘JenUapPYyUOD AQUBUeLUAd 71 daay 0} UOEWIOJU! YONS PaAlsde/ aAeY OUM SJOSIAPe pue SaedAOjdlWA ‘SuBd1JJO ‘SIOPOUIP S,JUaIdINa4 By} JO Je aSned 0} pue
Auedwo> au} jo uonebyseanu! Jauyiny Aue YjIM UOADIBUUOD UI! BIge}IeEAe Bpew pue UlaJay Paule}UOD UOReEWOJU! BU} jeEMUaPYUOD AQUaUeLUEd d|aay 0} seeiBe JUaIdIoe1 Buy ‘LuNpUeIOWEeW Siuy Budeose Ag

*Auedwio> ay} Gunebasaau! ul auisap Aew Jaseydind aanoedsoud e Jey} UONEWJOJU! ay ||e UIEJUOD AjLIesSa99U 0} JO BAISNPUI-|[2 8q 0} WoOdnd Jou ssop WNpueioWEW siyj{ ‘AUedWo>D au} Jo UOneBASeAU!
JOYYN & YM P9sd0Jd 0} JeYZEYM BHulpidap Ul JUaIdID94 BU} YSISSe 0} SI LUNPUBIOLWAaW SI4} JO asodind ajos ay, ‘AUedwWOD au} YM UODIeSUe.} e Ul pa}Sesaqu! aq Aew OM seamed Jo Jaquinu pazuw]

e 0} ‘uaidioas yoes Aq BdUaPIJUOD 31}S Ul Pfay SI }! JEU} UONIPUOD a4 UO JO/pUe JUBUBaIHy AQI|eEMUaPYUOD e yO UOANDExe JOLd au} 0} palqns ‘(,,AqjUeS UeBIOW,,) DT1 *0D 1g AaguesS UeBIOW Aq Auedwoz
ayy JO Jeyaq UO paJeAljep Buleq siz *(,AUedWwoD,, ay} JO ,,/JeY4SIAMOd,, ,,/SoneUBe|,.) ‘DUT ‘sogeuBbe]) Aq papiAosd UOMeWHOJU! UO paseq s! (,WNpUeIOWS),,) WNpUeIOWA,) UOMPWJOJUT JEQUePYUOD SIU,

21-cv-00309-ELH Document 44-7 Filed 09/07/21 Page 43 of 43

od
w
n
©
O

 
